Citation Nr: 0727471	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-28 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Illinana Health Care System 
(VAIHCS)


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) medical healthcare 
system.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from July 1955 to July 1959.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 decision by the VAIHCS in Danville, 
Illinois, which denied the veteran's enrollment in the VA 
medical healthcare system.

The veteran had initially requested a Board hearing, but 
cancelled that request in November 2005, documentation of 
which is of record. 


FINDINGS OF FACT

1.  The veteran does not have a compensable service connected 
disability or any special eligibility attributes that might 
qualify him for an improved priority group; he is in priority 
group 8.

2.  The veteran's application for enrollment in the VA 
medical healthcare system was received after January 17, 
2003.


CONCLUSIONS OF LAW

1.  The VAMC appropriately placed the veteran in Priority 
Group 8 for determining entitlement to enrollment in, and 
access to, VA medical care benefits.  38 U.S.C.A. §§ 1705, 
1706 (West 2002); 38 C.F.R. § 17.36 (2006).

2.  The criteria for basic eligibility for enrollment in, and 
access to, VA medical care benefits are not met.  38 U.S.C.A. 
§§ 1705, 1706; 38 C.F.R. § 17.36.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In this case, 
because the law, and not the evidence, is dispositive of the 
appeal, the VCAA is not applicable.  Mason v. Principi, 16 
Vet. App. 129 (2002).

II.  Analysis

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710 
(West 2002); 38 C.F.R. § 17.36(a) (2006).  A veteran may 
apply to be enrolled in the VA healthcare system at any time.  
To be enrolled, a veteran must submit a Form 10-10EZ to a VA 
medical facility.  38 C.F.R. § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee after 
determining if the veteran is in a priority category that is 
eligible for enrollment.  If a veteran is not found to be in 
a priority category that is eligible for enrollment, VA will 
notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

The Secretary determines which categories of veterans are 
eligible to be enrolled.  There are 8 possible categories for 
which a veteran may qualify.  38 C.F.R. § 17.36(b); see also 
38 U.S.C.A. § 1705.  The order of priority of enrollment for 
VA healthcare benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service 
connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service 
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income limits 
established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year.  See 42 U.S.C.A. § 
1437a(b)(2).

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co- 
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which he or she qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

Most importantly in this case, as of January 17, 2003, VA 
will not enroll in the VA healthcare system those veterans 
who fall in priority category 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721; 38 
C.F.R. § 17.36(c)(2); 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).

The veteran indicated on his July 2004 Form 10-10EZ that he 
did not have any service connected disabilities, was not a 
prisoner of war, was not receiving a VA pension, and was not 
exposed to toxins in the Gulf War, agent orange, or 
radiation.  His Form DD 214 reflects that he was not awarded 
the Purple Heart medal.  There is no evidence that the 
veteran is in receipt of benefits under 38 U.S.C.A. § 1151, 
is receiving compensation at the 10 percent rating level due 
to multiple noncompensable service connected disabilities, 
nor has he been determined to be catastrophically disabled.  
Thus, he does not meet the eligibility criteria for priority 
groups 1 through 4.  38 C.F.R. § 17.36(b)(1)-(4).
The veteran has not been shown to be unable to defray the 
expenses of necessary care under 38 U.S.C.A. § 1722(a).  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in 38 U.S.C.A. § 1722(b).  See 38 
U.S.C.A. §§ 1503, 1522, 1722.

The record does not show that the veteran has been approved 
under title XIX of the Social Security Act, and he 
specifically denied that he was in receipt of a VA pension.  
Regarding the third eligibility criteria for priority group 
5, the income threshold is updated annually.  For 2004, the 
income threshold was $25,162 for a single veteran.  See VHA 
Directive 2003-069 (December 15, 2003).  On his Form 10-10EZ, 
the veteran reported that he was married with no dependents, 
and listed income of $59,590, with non-reimbursed medical 
expenses of $5,100.  After deduction of these expenses, which 
are excluded from income pursuant to 38 C.F.R. § 3.272(g), 
the veteran's income is well above the 2004 threshold.  Thus, 
because the veteran's reported net worth far exceeds the 2004 
income threshold of $25,162, he does not meet the eligibility 
criteria for priority group 5.

The veteran did not serve during the Mexican border period, 
World War I, the Gulf War, or after November 11, 1998, nor is 
he seeking care for a disorder associated with exposure to a 
toxic substance or radiation.  In addition, the record does 
not demonstrate that he has noncompensable service connected 
disabilities but is nevertheless receiving compensation.  
Therefore, he does not meet the eligibility criteria for 
priority group 6.  38 C.F.R. § 17.36(b)(6).

In his September 2004 Form 10-10EZ, the veteran indicated 
that he would be willing to pay the applicable co-payment if 
it was determined that his household income (combined income 
and net worth) exceeded established thresholds.  However, as 
is clear from his listed income of $59,590.00 (less $ 5,100 
of non-reimbursed medical expenses) and his listed assets of 
$26,300, the 80-percent-of-median family income cut-off 
defined as low income for a married veteran with no 
dependents would not be met under the Fiscal Year Income 
Limits for the Public Housing and Section 8 (2004), U.S. 
Department of Housing and Urban Development.  As his income 
and net worth assets as reported on the Form 10-10EZ exceeds 
the low income threshold for his county of residence, he does 
not meet the eligibility criteria for priority group 7.  38 
C.F.R. § 17.36(b)(7).

Therefore, the veteran is in priority group 8.  Because he 
applied for enrollment after January 17, 2003, he is not 
eligible for enrollment.  38 C.F.R. § 17.36(c)(2).

The veteran's service is recognized and appreciated, and the 
Board is sympathetic to his circumstances, however, the Board 
is bound by the statutes and regulations governing 
entitlement to VA benefits. 38 U.S.C.A. § 7104(c).  In a case 
such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, 
because the law, rather than the facts of the case, is 
controlling, the provisions of 38 U.S.C.A. § 5107(b) are not 
for application.


ORDER

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) medical healthcare system 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


